Citation Nr: 1513508	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-31 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

Whether new and material evidence has been received to reopen service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1952 until July 1953.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for hearing loss and tinnitus.  The Veteran appealed the denials in this decision, and these matters are now before the Board.
 
The Veteran testified via video before the undersigned Veterans Law Judge at a hearing held in June 2014.  A transcript of the hearing has been associated with the claims file.

The Veteran has moved to challenge an August 2010 Board decision on the basis of clear and unmistakable error.  Consideration of this motion has been independently docketed and is the subject of a separately published Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 2011 decision, the RO denied service connection for hearing loss and tinnitus.  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the March 2011 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's claims of service connection for hearing loss or tinnitus.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2011 decision denying service connection for hearing loss and tinnitus became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
      
2.  Evidence received since the March 2011 decision is not new and material to reopen claims of service connection for hearing loss or tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran is seeking to reopen previously denied claims of service connection for bilateral hearing loss and tinnitus.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To the extent that the Veteran and his representative are attempting to reopen his claims based on a new theory of entitlement, the Board notes that a claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, Ashford v. Brown, 10 Vet. App. 120 (1997).  Furthermore, because final denial on one theory is a final denial on all theories, new and material evidence must be presented to reopen a claim for the same benefit, even when asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008).

In a January 2011 decision, the RO denied claims of service connection for hearing loss and tinnitus.  The Veteran thereafter submitted additional evidence into the record, including a private medical opinion not previously associated with the record.  Because new evidence was received within one year of the January 2011 decision, the RO reconsidered the Veteran's claim and issued an updated decision in March 2011, confirming the denial of the claims.  The RO based the denials on evidence that the claimed hearing loss disorder had clearly and unmistakably preexisted service and was not aggravated by service, and that tinnitus had its onset several decades after separation from service and was not related to service.

The Veteran did not file a timely notice of disagreement, and thus the March 2011 decision denying service connection hearing loss and tinnitus became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2014).  Since the time of the March 2011 denial, evidence added to the claims file includes records of VA treatment for hearing loss, and the transcript of the June 2014 hearing before the undersigned.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  Even when credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the newly added evidence simply does not relate to any otherwise unestablished facts necessary to support his claims.  Specifically, additional VA treatment records primarily show a history of ongoing treatment and monitoring of the Veteran's current levels of hearing loss, but include no evidence regarding the etiology of the disorder.  Regarding tinnitus, such records include two denials by the Veteran of tinnitus symptoms in July and August 2013, but no other mention of the disorder.

The Board has also considered oral and written testimony from the Veteran, including statements made during his June 2014 hearing before the undersigned.  While the testimony includes a denial of pre-service symptoms, and the endorsement of an in-service injury and onset of symptoms while stationed aboard one or more Navy vessels, such contentions are duplicative of contentions previously made by the Veteran (see July 2006 Hearing Transcript) and as such are not "new and material" for the purposes of reopening the Veteran's claims.

Based on the foregoing, the Board finds that new and material evidence has not been added to reopen claims of service connection hearing loss or tinnitus.  The preponderance of the evidence is against the claims to reopen, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in June 2012, prior to the initial adjudication of the claims on appeal.  To the extent that the Veteran is seeking to reopen previously denied claims, VA is not required to provide specific notice of the information and evidence necessary to substantiate the element or elements that were found insufficient, but is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and discussed the types of potentially relevant additional evidence which may be submitted in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Next, VA has a duty to assist veterans in the development of their claim.  However, under VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, VCAA provides that VA shall make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

In this case, records relating to the Veteran's service have been obtained and associated with the claims file, as have records of private and VA treatment.  In addition, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the appeal to reopen service connection for hearing loss is denied. 

New and material evidence having not been received, the appeal to reopen service connection for tinnitus is denied. 




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


